Citation Nr: 0942194	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the mid-chest.  

2.  Entitlement to a compensable initial rating for residuals 
of a shrapnel wound to the left lateral calf.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 
1968 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls South Dakota.  

The issue of entitlement to service connection for residuals 
of shrapnel wound to the mid-chest is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a shrapnel wound to the left 
lateral calf is nontender and not shown to exceed six square 
inches; there is no showing that the scar is unstable or in 
any way limits function.  


CONCLUSION OF LAW

The schedular criteria for a compensable an initial 
evaluation for residuals of a shrapnel wound to the left 
lateral calf have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.118 Diagnostic Code 7804, 7805 (2008) (as in effect 
from August 30, 2002, for claims filed prior to October 23, 
2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records and he was afforded a VA 
examination.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  In cases where 
the original rating assigned is appealed, such as here, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran claims that a compensable initial rating is 
warranted for his service connected residuals of a shrapnel 
wound to the left lateral calf.  His service treatment 
records are negative for treatment of a wound to the left 
calf; however his service personnel records show that he 
received the Purple Heart Medal for a shrapnel wound to the 
left calf.  The RO granted service connection for residuals 
of a shrapnel wound to the left lateral calf in October 2005, 
and assigned a noncompensable evaluation under DC 7805.  
Diagnostic Code 7805 provides that scars are to be rated on 
limitation of function of affected part. 38 C.F.R. § 4.118.  
The Veteran has appealed that rating.  

Other potentially applicable DCs are DC 7801, 7802, 7803, 
7804, and 7805.  Diagnostic Code 7801 provides ratings for 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) 
to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2009). 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.  

The criteria for rating scars were recently revised, 
effective October 23, 2008.  See 73 Fed.  Reg. 54,708 (Sept. 
23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, the criteria as amended are 
specifically indicated to apply to all applications for 
benefits received by VA on or after October 23, 2008.  Id.  
Because the Veteran's claim was received before that time, 
and therefore was pending before October 28, 2008, his claim 
will only be evaluated under the rating criteria made 
effective from August 30, 2002.  Although the Veteran may 
request review of his increased rating claim under the 
criteria as effective October 23, 2008, irrespective of 
whether his disability has worsened since the last review 
(Id.), he has not done so at this point in time.   

VA outpatient treatment records show that in April 2005, the 
Veteran was seen to discuss shrapnel injury to the right 
calf.  He reported tenderness of the right calf and pretibial 
area on palpation.  Small subtle scars at the shrapnel injury 
site was noted.  The finding was status post shrapnel injury 
Vietnam approximately 1968.   

On VA examination in August 2005, the examiner noted that the 
claims file had been reviewed.  The examiner noted that he 
found inconsistencies in the record and what the Veteran was 
currently telling him.  It was noted that the Veteran 
reported that he Veteran stated that he had shrapnel in his 
left calf.   The examiner noted that in reviewing the record 
she found absolutely nothing to show that shrapnel hit him.  
It was noted that the Veteran did receive the Purple Heart in 
Vietnam but that she did not know the history of that.  She 
noted that his exit physical showed nothing regarding any 
shrapnel residuals.  The Veteran reported that when he was on 
patrol in Vietnam, a point man set off a booby trap and two 
grenades went off.  The Veteran stated that he injured his 
chest and his left calf.  The Veteran reported having 
tenderness in his right lateral calf where the site of the 
alleged injuries were.  The examiner noted that the area on 
the Veteran's leg looked more like a home-done tattoo.  The 
Veteran reported having some pain in the wintertime.  On 
examination of the left calf, the examiner noted that she was 
unable to see a scar enough to measure it.  She noted that 
the area the Veteran is complaining about is .5 cm long with 
a dark blue circle such as a home-done tattoo would be.  It 
was noted that there was no adherence to underlying tissue 
and it was not unstable with no elevation or depression.  The 
scar was noted to be superficial with no inflammation or 
keloid formation.  The Veteran reported mild discomfort on 
palpation of the area.  The examiner noted that there was no 
induration or inflexibility caused by the scar.  There was no 
limitation of motion or function and no disfiguration.  The 
diagnosis was alleged shrapnel wounds of the left lateral 
calf.  

On VA outpatient treatment in May 2006, the Veteran noted 
discomfort along both extremities below the knee in cold 
weather.  He had no current complaints.  The examiner found 
shrapnel to the lower extremities; stable.  

The evidence does not show that the requirements for a 10 
percent rating under any potentially applicable code have 
been met at any time during the appeal period.  While the 
Veteran complained of discomfort, there is no showing of 
tenderness on palpation; the scar is not shown to exceed six 
square inches; and there is no showing that the scar is 
unstable or in any way limits function.  It is noted that in 
April 2005 and on VA examination in August 2005 the Veteran 
reported having tenderness; however that was noted to be in 
the right calf, which is not service-connected.  The 
preponderance of the evidence is against entitlement to a 
compensable rating, and the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet.  App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2000).  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment. 38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
residuals of a shrapnel wound to the left lateral calf are 
contemplated by the applicable rating criteria.  The rating 
criteria reasonably describe the Veteran's disability.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.




ORDER

An initial compensable evaluation for residuals of a shrapnel 
wound to the left lateral calf is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

When the Veteran was examined by VA in August 2005, the 
examiner stated that VA records showed that the Veteran was 
treated for an accidental gunshot wound to the chest while he 
was inebriated and that the wound on his chest was burns from 
that gunshot.  The RO indicated in the rating decision that 
records from the Black Hills VAMC showed treatment for a self 
inflicted accidental gunshot wound to the chest.  The date(s) 
for this treatment was not provided.  VA outpatient treatment 
records dated from 2004 to 2006 have been associated with the 
file.  A review of the file does not show that this treatment 
record regarding a self inflicted gunshot wound has been 
associated with the claims file. 

Because there is a VA record that is applicable to the 
Veteran's claim for service connection that is not in the 
file, and because this record was used in deciding the claim 
by the RO, this record should be obtained prior to a Board 
decision on this issue  38 C.F.R. § 3.159(c)(1) (2009); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical 
facility and attempt to obtain the VA 
medical treatment which is the report of 
treatment for a self inflicted gun shot 
wound referred to by the August 2095 VA 
examiner and documented in the October 
2005 rating decision.  Once obtained, 
this record must be associated with the 
claims file.   

2.  Following completion of the above, 
the claim should be returned to the Board 
as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


